NO. 12-14-00137-CR

                       IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

JAMES ARTEMUS BARNES,                           §           APPEAL FROM THE 114TH
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §          SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of felony
driving while intoxicated, and the trial court imposed sentence on February 4, 2014.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on February 4, 2014, and he did not file a motion for
new trial. Therefore, his notice of appeal was due to have been filed no later than March 6, 2014.
However, Appellant did not file his notice of appeal until May 30, 2014. Because Appellant’s
notice of appeal was not filed on or before March 6, 2014, it is untimely, and this court has no
jurisdiction of the appeal.
       On June 13, 2014, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.2 and 42.3, that his notice of appeal was untimely and there was no timely motion for
an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3. Appellant
was further informed that the appeal would be dismissed unless the information in this appeal was
amended to show the jurisdiction of this court on or before June 23, 2014. In response to our
notice, Appellant informed us that his counsel in this appeal was appointed on June 17, 2014.
Thus, Appellant was not appointed counsel until more than three months after the notice of appeal
was due to have been filed. Therefore, Appellant concedes that he cannot establish a legal basis
by which this court has jurisdiction in the appeal. Accordingly, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered June 25, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             JUNE 25, 2014


                                         NO. 12-14-00137-CR


                                   JAMES ARTEMUS BARNES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee

                            Appeal from the 114th Judicial District Court
                         of Smith County, Texas. (Tr. Ct. No.114-1559-13)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3